DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/05/2022 have considered by the examiner.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1,2,5, and 7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1,2,4 and 5 of U.S. Patent No. 11,482,499. Although the claims at issue are not identical, they are not patentably distinct from each other because the pending application includes similar features as claimed in US Patent. For instance, claim 1 of the pending application claims a structure (see claim 1’s US Patent’s preamble) including: a base die (see line 2 in claim 1’s US Patent), the base die comprising: a first plurality of the bond pads disposed at an upper surface of the base die at a die attach area (see lines 2-4 in claim 1’s US Patent), a second plurality of bond pads disposed at the upper surface of the base die outside the die attach area (see lines 7-8 of claim 1’s US Patent), and a keep out area interposed between the first plurality of bond pads and the second plurality of bond pads, the keep out area free of bond pads (see lines 15-17 of claim 1’s US Patent); and an upper die (Refer to second die in line 18 of claim 1’s US Patent) bonded to the base die, the upper die comprising: a third plurality of bond pads disposed at a lower surface of the upper die, the third plurality of bond pads bonded to the first plurality of bond pads, and a second seal ring embedded in the upper die, the second seal ring aligned to the keep out area of the base die (See claim 18-25 of claim 1).
Claim 2 of US Patent includes similar features of claim 2 of US Patent.
Claim 5 of US Patent includes similar features of claim 4 of US Patent.
Claim 7 of US Patent includes similar features of claim 5 of US Patent.
Claims 6 and 8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,482,499 in view of Ho (US 2015/0194455).
Regarding claim 6 of the pending application, US Patent teaches all the limitations of claim 1 for the same reasons as set forth above except for the base die further comprises a first seal ring, wherein the first seal ring and the second seal ring are misaligned along a first edge of the upper die.
Ho teaches the same field of an endeavor wherein the base die (102) further comprises a first seal ring (208A/208B), wherein the first seal ring (208A/208B) and the second seal ring  (616A/616B) are misaligned along a first edge of the upper die (refer to edge of 102).
Thus, it would have been obvious to one having ordinary skills in the art before the invention was made to include the base die further comprises a first seal ring, wherein the first seal ring and the second seal ring are misaligned along a first edge of the upper die as taught by Ho in the teaching of US Patent in order to provide an alternative way of making product.
Regarding claim 8 of the pending application, US Patent teaches all the limitations of claim 1 for the same reasons as set forth above except for the keep out area is a first keep out area, and wherein the upper die further comprises a second keep out area, the second keep out area aligned to the first keep out area.
Ho teaches the same field of an endeavor wherein the keep out area is a first keep out area, and wherein the upper die further comprises a second keep out area, the second keep out area aligned to the first keep out area (see fig. 7’s notation below).
Thus, it would have been obvious to one having ordinary skills in the art before the invention was made to include the keep out area is a first keep out area, and wherein the upper die further comprises a second keep out area, the second keep out area aligned to the first keep out area as taught by Ho in the teaching of US Patent in order to provide the 3-D stacked semiconductor devices with higher density of interconnects, decreased length of interconnects and packaging size or volume reduction (see Huang background).
Claim 17 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 14 of U.S. Patent No. 11,482,499 in view of Huang (US 9748206).
Regarding claim 17 of the pending application, US Patent teaches a device (see preamble of claim 14), comprising: 
a first device area of a first package (see line 2); 
a first interconnect structure (see lines 3-4) disposed over the first device area; 
a first dielectric layer (see lines 5-6) disposed over the first interconnect structure; 
a seal ring structure embedded in the first dielectric layer (see lines 7-9); 
first bond pads (126) disposed at an upper surface of the first dielectric layer, the first bond pads distributed across the upper surface of the first dielectric layer in a regular pattern except in a keep out zone of the first dielectric layer, the keep out zone free of the first bond pads (see lines 10-18).
US Patent does not teach second bond pads of a second package coupled to the first bond pads; and a second dielectric layer of the second package fused to the first dielectric layer.
Huang teaches the same field of an endeavor wherein second bond pads (226) of a second package (200”) coupled to the first bond pads (126); and 
a second dielectric layer of the second package (224) fused to the first dielectric layer (124).
Thus, it would have been obvious to one having ordinary skills in the art before the invention was made to include second bond pads of a second package coupled to the first bond pads; and a second dielectric layer of the second package fused to the first dielectric layer as taught by Huang in the teaching of US Patent in order to provide 3-D stacking structure. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 10,11, 16, 17 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huang (US 9,748,206).
Regarding claim 10, Huang teaches a structure in fig. 1 comprising: 
a first die (100’) comprising: 
a first plurality of bond pads (126) disposed at an upper surface of the first die (refer to upper surface of 100”) at a die attach area, the upper surface including a first bonding dielectric layer 124), and a first keep out area  (refer to outside the seal ring structure 128) adjacent the first plurality of bond pads (126), the first keep out area free of bond pads; and 
a second die (200”) bonded to the first die (100’), the second die (200”) comprising: 
a second plurality of bond pads (226) disposed at a lower surface of the second die, the second plurality of bond pads (226)  bonded to the first plurality of bond pads (126), the lower surface including a second bonding dielectric layer (224), the first bonding dielectric layer (124) fused to the second bonding dielectric layer (224), and a second seal ring (128) embedded in the second die (200”), the second seal ring (128) aligned to the first keep out area of the first die (refer to outside the seal ring 128).
Regarding claim 11, Huang teaches all the limitations of the claimed invention for the same reasons as set forth above. Besides, Huang teaches the second die (200”) further comprises a second keep out area corresponding to a location of the second seal ring, the second keep out area aligned to the first keep out area (see the following notation).

    PNG
    media_image1.png
    563
    708
    media_image1.png
    Greyscale


Regarding claim 16, Huang teaches all the limitations of the claimed invention for the same reasons as set forth above. Besides, Huang teaches an edge of the second die is offset an edge of the first die (see fig. 1).
Regarding claim 17, Huang teaches a device in fig. 1, comprising: 
a first device area of a first package (100’); 
a first interconnect structure (122) disposed over the first device area; 
a first dielectric layer (124) disposed over the first interconnect structure (122); 
a seal ring structure (128) embedded in the first dielectric layer (124); 
first bond pads (126) disposed at an upper surface of the first dielectric layer, the first bond pads distributed across the upper surface of the first dielectric layer in a regular pattern except in a keep out zone of the first dielectric layer, the keep out zone free of the first bond pads; 
second bond pads (226) of a second package (200”) coupled to the first bond pads (126); and 
a second dielectric layer of the second package (224) fused to the first dielectric layer (124).


    PNG
    media_image1.png
    563
    708
    media_image1.png
    Greyscale

Regarding claim 20, Huang teaches all the limitations of the claimed invention for the same reasons as set forth above. Besides, Fig. 1 of Huang teaches the second bond pads of the second package (226) are correspondingly coupled to the first bond pads of the first package (126) by an interdiffusion of respective materials of each of the first bond pads and the second bond pads.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Huang as applied to claim 10 above, and further in view of Ho (US 2015/0194455).
Regarding claim 14, Huang teaches all the limitations of the claimed invention for the same reasons as set forth above except for a first bonding ring disposed within the first bonding dielectric layer of the first die; and a second bonding ring disposed within the second bonding dielectric layer of the second die, the first bonding ring coupled to the second bonding ring.
Ho teaches the same field of an endeavor wherein a first bonding ring (614A1) disposed within the first bonding dielectric layer of the first die (210 and 204); and a second bonding ring (614A2) disposed within the second bonding dielectric layer of the second die (112 and 108), the first bonding ring coupled to the second bonding ring (see fig. 6).
Thus, it would have been obvious to one having ordinary skills in the art before the invention was made to include a first bonding ring disposed within the first bonding dielectric layer of the first die; and a second bonding ring disposed within the second bonding dielectric layer of the second die, the first bonding ring coupled to the second bonding ring as taught by Ho in the teaching of US Patent in order to  prevent the penetration of water, chemicals, residue, or other contaminants from entering the bonding interface which may increase the yield of the stacked semiconductor devices (see fig. 53).
Regarding claim 15, Huang and Ho teach all the limitations of the claimed invention for the same reasons as set forth above. Besides, Ho teaches the first bonding ring (614A1) is electrically coupled to the second seal ring (614A2) (see fig. 6).
Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Huang as applied to claim 17 above, and further in view of Ho (US 2015/0194455).
Regarding claim 18, Huang teaches all the limitations of the claimed invention for the same reasons as set forth above except for a first metal bonding structure disposed at a surface of the keep out zone; and a second metal bonding structure disposed at a surface of the second dielectric layer, wherein the second metal bonding structure is directly bonded to the first metal bonding structure by an interdiffusion of respective materials of each of the first metal bonding structure and second metal bonding structure.
Ho teaches the same field of an endeavor wherein a first metal bonding structure (614A1) disposed at a surface of the keep out zone; and a second metal bonding structure (614A2) disposed at a surface of the second dielectric layer (210 and 204), wherein the second metal bonding structure (614A2) is directly bonded to the first metal bonding structure (614A1) by an interdiffusion of respective materials of each of the first metal bonding structure and second metal bonding structure (see fig. 6).
Thus, it would have been obvious to one having ordinary skills in the art before the invention was made to include a first metal bonding structure disposed at a surface of the keep out zone; and a second metal bonding structure disposed at a surface of the second dielectric layer, wherein the second metal bonding structure is directly bonded to the first metal bonding structure by an interdiffusion of respective materials of each of the first metal bonding structure and second metal bonding structure as taught by Ho in the teaching of Huang in order to  prevent the penetration of water, chemicals, residue, or other contaminants from entering the bonding interface which may increase the yield of the stacked semiconductor devices (see fig. 53).
Regarding claim 19, Huang and Ho teach all the limitations of the claimed invention for the same reasons as set forth above. Besides, fig. 6 of Ho teaches the first metal bonding structure (614A1) is electrically coupled to a seal ring structure of the second package (208).
Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, since the prior art of record and considered pertinent to the applicant’s disclosure does not teach or suggest the claimed feature. Claim 4 includes all the features of claim 3.
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, since the prior art of record and considered pertinent to the applicant’s disclosure does not teach or suggest the claimed features.
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, since the prior art of record and considered pertinent to the applicant’s disclosure does not teach or suggest the claimed features.
Claim 13  is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, since the prior art of record and considered pertinent to the applicant’s disclosure does not teach or suggest the claimed feature.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Niki Tram Nguyen whose telephone number is (571) 272-5526. The examiner can normally be reached on 6:00am-4:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Steven Loke can be reached on (703)872-9306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NIKI H NGUYEN/           Primary Examiner, Art Unit 2818